Citation Nr: 9908750	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-33 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated at 70 percent disabling.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty service from January 1976 
to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which initially denied an evaluation higher than 
10 percent for the veteran's psychiatric disability.  His 
disability rating was subsequently increased to 70 percent by 
a rating decision dated in May 1998.   However, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an increased evaluation above the 
current 70 percent remains in appellate status. 

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in 
Jackson, Mississippi, in January 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's schizophrenia is productive of symptoms 
causing no more than deficiencies in most areas and an 
inability to establish and maintain effective relationships; 
total occupational and social impairment due to service 
connected psychiatric pathology has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 70 
percent for schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Codes (DCs) 9204, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The RO has rated the veteran's paranoid schizophrenia under 
DC 9204.  Under regulations that took effect November 7, 
1996, a 70 percent evaluation is warranted when occupational 
and social impairment is present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  DC 9440.

VA treatment records also show that the veteran was 
hospitalized in May 1997 for an evaluation of his psychotic 
symptoms but left against medical advice on the same day.  
Additional VA outpatient treatment notes reflect treatment 
for voices, dreams, depression, thoughts of suicide but no 
plan, lack of medication compliance, but he was noted to be 
oriented to person and place but sometimes not time, with 
intact memory, limited to good insight and judgment, 
cooperative, and goal oriented with coherent speech.  Private 
treatment records reveal that the veteran was treated for a 
neuromuscular disease, characterized as amyotrophic lateral 
sclerosis (ALS).  In a July 1997 history and physical report, 
the veteran was noted to exhibit a depressed mood and dulled 
affect, which the examiner remarked was probably appropriate 
for the veteran's physical condition.  

In a VA mental disorders examination report dated in November 
1997, the veteran reported a history of schizophrenia and 
alcohol abuse since 1976.  Medications included Haldol, 
Valium, Lorcet, Remeron, and vitamins.  He described dreams, 
an inability to deal with people, and that something was 
after him.  He denied a history of head injury, stroke, 
seizures, hallucinations, homicidal or suicidal thoughts, or 
drug abuse.  He admitted to recent auditory hallucinations 
but would not elaborate.  He had remote suicide attempts, 
thought control, and belief in clairvoyance, and drank 
alcohol "all the time."  Sleep was poor because of weird 
dreams, and appetite was fair.  He had been married for the 
second time for four years, had two children, and had not 
worked since July 1996 because of ALS.

Mental status examination revealed that the veteran was well-
developed, well-nourished, appropriately dressed, and 
adequately groomed.  He exhibited no unusual motor activity, 
speech was fluent without flight of ideas or looseness of 
association.  Mood was mildly depressed, as was affect.  He 
denied hallucinations during the interview, expressed no 
clearly identifiable delusions, denied homicidal or suicidal 
thoughts, and was precisely oriented to person, place, 
situation, and time.  Remote, recent, and immediate recall 
were good.  Judgment to avoid common danger and abstracting 
ability were adequate and insight was fair.  The diagnoses 
were schizophrenia, undifferentiated type, alcohol abuse, and 
a global assessment of functioning was reported at 35.

In March 1998 personal hearing, the veteran testified that he 
was seen in the Mental Hygiene Clinic every month and was 
taking Haldol and Remeron.  He had also been seeing a private 
physician for approximately one year for ALS.  He reported 
that he did not socialize much, had a lot of bad dreams, was 
restless, and did not sleep well.  He remarked that he heard 
voices.  He was married and last worked in July 1996 as a 
nurse but resigned because of his illness.  In a January 1999 
hearing before the undersigned Member of the Board, the 
veteran testified that he believed that he was 100 percent 
disabled due to his mental condition because his muscle 
disease and mental condition prevented him from working.  He 
related that he last worked three years previously as a 
nurse.  He reflected that he was more depressed because he 
felt he was going to die soon and wanted quality time with 
his wife and children.  He observed that he was not getting 
counseling but was seen once a month and given medication.  
His medication has recently been increased but it had not 
helped.  He heard voices daily and was forgetful and 
sometimes took too much medication and had considered suicide 
because of the muscle disorder.  He concluded that if he had 
a 100 percent rating he could help keep his wife at home 
instead of working and could enjoy her and the children with 
the little time he had left.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 70 percent 
rating for a service-connected psychiatric disability is 
warranted.  

Specifically, after thoroughly reviewing the evidence on 
file, the Board concludes that the veteran's psychiatric 
symptomatology does not produce total social and industrial 
impairment.  Significantly, a 100 percent psychiatric 
evaluation requires gross impairment in thought processes or 
communication; however, the most recent VA examination 
reveals that the veteran was oriented with fluent speech and 
was without flight of ideas or looseness of association.  
Further, outpatient treatment records indicate that he was 
cooperative, goal oriented, and had coherent speech.  Thus, 
he appears to communication well and had no gross impairment 
in thought process.  In addition, there is no evidence of 
grossly inappropriate behavior.  The veteran has always been 
noted to be cooperative and oriented.  A private treatment 
note remarked that he was depressed but that it was 
appropriate for his physical condition.  Therefore, grossly 
inappropriate behavior has not been shown.

Next, although there is a report of remote suicide attempts 
and some complaints of suicidal thoughts, there is no 
evidence that he is in persistent danger of hurting self or 
others.  One examiner concluded that the veteran was a low 
risk for suicide.  Moreover, there is no evidence that he 
experiences an inability to perform activities of daily 
living due to his psychiatric disability.  Rather, the limits 
on his abilities to function appear to be due to his physical 
disability, not a psychiatric limitation.  Next, he has not 
been shown to be disoriented to time or place, have an 
impaired memory for names of relatives, his own occupation, 
or his own name.  Specifically, treatment records show that 
he is oriented, cooperative, and he appears to be a good 
historian.  In addition, he has attended two hearings before 
the VA on his own, including one before the undersigned 
Member of the Board, and presented his claim in a reasonable 
and appropriate way.  While the Board notes that the veteran 
has reported a history of certain psychiatric deficiencies, 
they appear to be of lesser symptomatology than necessary for 
total social and industrial inadaptability and support no 
more than a 70 percent schedular evaluation.  

Finally, the last reported GAF was noted to be 35, which 
would indicate some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  This finding is not fully consistent with 
the overall psychiatric picture presented in the claims file 
but, nonetheless, supports no greater than a 70 percent 
evaluation under DC 9204.  While the Board is sympathetic to 
the veteran's physical problems, there is no basis on which 
to grant a higher rating for his service-connected 
psychiatric disability.  As such, entitlement to a greater 
than 70 percent evaluation for schizophrenia is not 
warranted.


ORDER

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated at 70 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 5 -


- 5 -


